 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                  CASE NO. 2:16-CR-00062-JAM
12                               Plaintiff,     STIPULATION REGARDING RESTITUTION
                                                AND ORDER
13                        v.
                                                DATE:
14   KENLEY BLACK,                              TIME:
                                                COURT: Hon. John A. Mendez
15                               Defendant.
16

17                                        STIPULATION

18        On July 9, 2019, the parties appeared for judgment and sentencing in this matter.

19 (Minutes, Doc. 86.) At the sentencing hearing, at the request of the defendant, the Court

20 deferred ruling on restitution pending determination if a restitution hearing was

21 necessary. The parties agree and stipulate that a restitution hearing is not necessary and

22 request that the Court impose restitution as set out in the Plea Agreement (Doc. 80 at 3-4)

23 and Final Presentence Investigation Report (Doc. 82 at 27.)

24 IT IS SO STIPULATED.

25 ///

26 ///

27 ///

28 ///

      STIPULATION RE: RESTITUTION               1
1    Dated: August 27, 2019                    MCGREGOR W. SCOTT
                                               United States Attorney
2

3                                              /s/ JUSTIN L. LEE
                                               JUSTIN L. LEE
4                                              Assistant United States Attorney
5

6    Dated: August 27, 2019                    /s/ KRESTA DALY
                                               KRESTA DALY
7
                                               Counsel for Defendant
8                                              KENLEY BLACK

9

10

11                                 FINDINGS AND ORDER

12        IT IS SO FOUND AND ORDERED this 27th day of August, 2019.

13
                                               /s/ John A. Mendez
14                                        THE HONORABLE JOHN A. MENDEZ
                                          UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION RE: RESTITUTION           2
